Title: From David Humphreys to Lewis Nicola, 11 February 1783
From: Humphreys, David
To: Nicola, Lewis


                        
                            Sir
                            Head Quarters Feby 11th 1783
                        
                        A Board of General Officers were appointed in the Orders of the 9th to assemble on thursday next at such
                            place as should be appointed by Major Genl Gates, to take into consideration certain Points contained in a Memorial of
                            Brigr Genl Hazen relative to the Proceedings of Courts Martial &c. —It is now the Commander in Chiefs request that
                            you will attend the Sd Board to aid and assist in investigating the subject, & digesting the Report thereon. I
                            have the honor to be Sir Your Most &c.
                        
                            D. Humphrys A.D.C.
                        
                    